         Case 1:15-cv-00701-JWF Document 188 Filed 07/12/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF NEW YORK


DOUGLAS J. HORN,

                        Plaintiff,                        DEFENDANTS MMI AND RDH’S
                                                          OBJECTIONS TO PLAINTIFF’S
       -vs-                                               REQUESTS TO CHARGE

MEDICAL MARIJUANA, INC., et al.                           Case No. 1:15-cv-00701

                        Defendants.


Preliminary Statement

               Defendants, Medical Marijuana Inc. and Red Dice Holdings, LLC

(“MMI/RDH”), by their undersigned counsel, submit the following objections to “Plaintiff’s

Substantive Jury Instructions.” Although Plaintiff has seemingly not filed the document with

this title that plaintiff’s counsel distributed during the final pre-trial conference in this action

on June 29, 2021, these objections are to those proposed instructions.

               To the extent not inconsistent with MMI/RDH’s objections herein, MMI/RDH

adopt and incorporate the arguments made on behalf of co-defendant, Dixie Holdings, LLC

(“Dixie”) in opposition to the plaintiff’s request to charge (Docket # 187).

               In addition, MMI/RDH set for the following objections and reserves their right

to submit their own requests to charge.

I.     Model or Pattern Civil RICO Jury Instructions

               As this Court is likely aware, the Second Circuit has not adopted or published

a model or pattern set to jury instructions for criminal or civil actions. MMR/RDH objects to

the wholesale, unedited use in this action of the Matthew Bender’s Modern Federal Jury



                                                   -1-
          MURA LAW GROUP, PLLC • 930 RAND BUILDING • 14 LAFAYETTE SQUARE • BUFFALO, NEW YORK 14203
                                      (716) 855-2800 • FAX (716) 855-2816
          Case 1:15-cv-00701-JWF Document 188 Filed 07/12/21 Page 2 of 4




Instructions-Civil, IV. Substantive Civil Instructions, Chapter 84 RICO, ¶ 84.04 Civil Actions

Based on Violations of 18 U.S.C. § 1962(c).

               MMI/RDH respectfully submits that the Eleventh Circuit’s Pattern Jury

Instructions, Civil Cases (February 2020 revision) for civil RICO actions based on 18 U.S.C.

§ 1962(c)—7.3 Conduct the Affairs of the Enterprise—edited with respect to the following

elements, more closely align with the Second Circuit’s holdings regarding the required

elements of a civil RICO action (see, generally, DeFalco v. Bernas, 244 F.3d 286 [2nd Cir.

2001]):

               A.       Generally

               With respect to the elements a plaintiff must prove to establish a violation of

18 U.S.C. § 1962(c), the Second Circuit in DeFalco reminded that “[t]he requirements of

section 1962(c) must be established as to each individual defendant.” Id. at 306.

Accordingly, all instructions regarding plaintiff’s RICO claim should be written to make clear

that each element must be proven as to each defendant. Additionally, to the introduction of

the jury’s instruction on plaintiff’s RICO claim, MMI/RDH respectfully request that this

sentence be added to the Court’s jury instructions:

               To hold a defendant liable under RICO, plaintiff is required to establish the

elements of his RICO claim as to that particular defendant. In other words, your focus in

deliberating on plaintiff’s RICO claim should not be on the collective activities of the

members of the alleged enterprise, but on the individual patterns of racketeering, if any,

engaged in by a particular defendant.

               B.       Participation in the Conduct of the Enterprise’s Affairs

               For this element, MMI/RDH proposes the Court charge the jury:


                                                   -2-
          MURA LAW GROUP, PLLC • 930 RAND BUILDING • 14 LAFAYETTE SQUARE • BUFFALO, NEW YORK 14203
                                      (716) 855-2800 • FAX (716) 855-2816
          Case 1:15-cv-00701-JWF Document 188 Filed 07/12/21 Page 3 of 4




               For the fourth element, [name of plaintiff] must also prove by a preponderance

of the evidence that [name of defendant] “participated, directly or indirectly, in the conduct

of the affairs of the enterprise.” To prove this, [name of plaintiff] must show that [name of

defendant] actively conducted or participated in conducting the affairs of the alleged

enterprise through a pattern of racketeering activity. The phrase “to participate ... in the

conduct of [the] enterprise's affairs” means participation in the operation or management of

the alleged enterprise. [Name of defendant] doesn’t need to participate in, or be aware of,

all of the enterprise’s activities. It’s sufficient if [name of defendant] conducted or participated

in the conduct of some of the enterprise’s activities through a pattern of racketeering activity.

(Source: Eleventh Circuit’s pattern instruction and DeFalco, id. 309.)

II.    Inclusion of Instructions on the Alleged and Proven Predicate RICO Acts

               With respect to plaintiff’s RICO cause of action, the plaintiff must prove that

each defendant committed predicate acts of racketeering activity. However, the plaintiff

failed to include proposed instructions with respect to the only two predicate acts of alleged

racketeering activity on which the plaintiff may proceed at trial: (1) mail fraud (18 U.S.C. §

1341); and (2) wire fraud (18 U.S.C. § 1343) (see Docket # 124, pg. 8, “…the Court

concludes that Douglas Horn may proceed with his RICO claim based on predicate acts of

mail and wire fraud”).

               As such, MMI/RDH request that if plaintiff adduces evidence at trial sufficient

to create a question of fact as to mail fraud and/or wire fraud, that this Court include

instructions to the jury on the elements plaintiff must prove to establish mail fraud and/or

wire fraud, such as those set forth in the model or pattern jury instructions for the District

Courts:


                                                   -3-
          MURA LAW GROUP, PLLC • 930 RAND BUILDING • 14 LAFAYETTE SQUARE • BUFFALO, NEW YORK 14203
                                      (716) 855-2800 • FAX (716) 855-2816
     Case 1:15-cv-00701-JWF Document 188 Filed 07/12/21 Page 4 of 4




              ➢        of the Ninth Circuit:

                       o       8.121 MAIL FRAUD—SCHEME TO DEFRAUD OR TO
                               OBTAIN MONEY OR PROPERTY BY FALSE PROMISES (18
                               U.S.C. § 1341)
                       o       8.124 WIRE FRAUD (18 U.S.C. § 1343)

              ➢        the Eleventh Circuit:

                       o       O50.1, Mail Fraud, 18 U.S.C. § 1341
                       o       O51, Wire Fraud, 18 U.S.C. § 1343

              ➢        or any other Circuit-level pattern jury instructions, which are

                       substantively comparable.

DATED:        Buffalo, New York
              July 12, 2021
                                                         s/Roy A. Mura

                                                         Roy A. Mura, Esq.
                                                         Scott D. Mancuso, Esq.
                                                         MURA LAW GROUP, PLLC
                                                         Attorneys for Defendants MMI and RDH
                                                         930 Rand Building
                                                         14 Lafayette Square
                                                         Buffalo, New York 14203
                                                         (716) 855-2800
                                                         roy.mura@muralaw.com




                                                  -4-
         MURA LAW GROUP, PLLC • 930 RAND BUILDING • 14 LAFAYETTE SQUARE • BUFFALO, NEW YORK 14203
                                     (716) 855-2800 • FAX (716) 855-2816
